Title: To James Madison from Levett Harris, 21 July 1806
From: Harris, Levett
To: Madison, James



Sir,
St. Petersburg 21 July 1806.

My last respects were paid You under date of 17/29. April per Hermione via New York copy p. Liberty to Philadelphia.
It is with great pleasure I inform you that our trade hither the present year promises to equal that of the last: Fiftyfour Ships of our flag have already arrived, fifty of which have been loaded for the United States, and, as usual, with very rich cargoes.
We have met with no interuptions by reason of the differences existing between England & Prussia, which have brought many Ships of war of the former power into this Sea, but which are permitted to serve only as convoys to her trade to this country & Sweden.
Some differences latterly arose between Austria & Russia in  reguard of the latter’s possession of some ports in the Venetian territory, which, by the Treaty of Presburg, were ceded to France, but the Emperor has since ordered them to be Evacuated, and things look less warlike than at the date of my last.
A change has recently taken place in the Ministry. The Prince de Czartoryski has resigned, & Baron de Budberg has been appointed to succeed him.  This event has been announced by letter to the Corps Diplomatique, agreeably to the inclosed copies: But ’tis thought that no immediate alteration will take place in the Political relations of this Country with France.  The ex-minister still appears to possess the intire confidence of the monarch.
The Emperor steadily maintains his defensive position; but if the menaces & hostile movements of France should bring to an issue the disputes between those two States, Russia possesses all the means of striking a most powerful blow.
The Commercial relations between them are, notwithstanding still kept up.  The french consul has been allowed to remain here during the whole course of those differences in the full exercize of his publick functions.  The chargé d’Affaires of the Bavarian Court, as well as that of the Dutch Government since the last changes in their respective Countries, have not been permitted to continue here in official situations.
A few days previous to the resignation of Prince de Czartoryski I dined in the company of that nobleman, with others of the ministry, & was engaged for some time in conversation with him.  The Prince has on all occasions testified a great regard to the United States, & has constantly evinced a desire to see our respective relations more closely united.  We conversed pretty generally upon this subject; but, as I have ever deemed it prudent to be tenacious of my opinions on such occasions, I avoided as much as possible a continuance of this topick, & the introduction of that of Commerce, conforming with my publick charge, happily releived me: & here the Prince mentioned that he thought we might acquire a branch which hitherto had not engaged our attention: he alluded to the trade to the north west Coast of America.  I took the liberty to correct him by giving some account of our pursuits thither.  He however proceeded to observe that we were able to supply the wants of the Russian settlements on that coast, which had become considerable, much cheaper than could be done from Russia, & might receive in return skin’s & fur’s for our China trade; which he beleived the American Company established here, possessing the exclusive right of that trade, would not hesitate to grant.
I really thought that something benificial to us might flow from such a concession; but having no orders to avail myself of every disposition of this nature, it becomes my duty to communicate what passed on this occasion.
Since my residence in this country, I have made the acquaintance of a Mr. Allen Smith of South Carolina, brother to Mr. William Smith, who was formerly our minister in Portugal.  This gentleman has been travelling for several years in Europe, & has spent much of his time in Russia: he has recieved distinctions & honors at this Court without example in any private individual.  The opinion he appears to have given of his own character and that of his Country has been highly favorable.  The first time of my being presented to Count Worontzoff, that minister inquired if I knew this gentleman, whom he represented as a very interesting traveller & possessing much merit.  Since Mr. Smith’s return here, I have frequently seen him & have had much conversation with him; he has communicated to me his wish to See a more close connexion established with this Country, and pointed out the advantages which he conceived would attend it, and asked whether I thought our Government was inclined to an extension of its foreign relations.
I told him that I beleived it was not thought to be our policy at this time to have great political concerns with Europe, but as he was going to America, & possessed much knowledge of the affairs of this Continent, it would be patriotick to make such communications to his Government as he beleived would be serviceable to it.  I acquainted him I would make the Secretary of State known to these particulars that he might be prepared to see him on his arrival.
I have not therefore hesitated to communicate them to you Sir, as I am guided by a persuasion that it is my duty to apprise you of whatever publickly transpires here relating to America or her citizens; and it is but doing justice to the person, of whom I have thus ventured to entertain you, to add that as far as I have seen or heard of him, he has done credit to his national character, and it has caused me great pleasure to perceive, in a Country where we are yet but little known, a traveller of so much intelligence, and who, from an apparently sincere & zealous devotion to his Country, has Sought to establish impressions which are calculated to produce the happiest effects.  It is not my province, nor do I presume, to offer any thing upon the measure so warmly espoused by Mr. Smith.  I have been attentive to transmit you information upon every subject, embraced by my publick charge which I have deemed useful or interesting.  This Gentleman will have an opportunity to convey the sentiments of the monarch, expressed personally to him, which I do not  will be received as an additional testimony of the distinguished place we hold in his esteem and consideration.  I have the honor to be, very respectfully, Sir, Your most obedient servant,

Levett Harris

